UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7101



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD DAVIS,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. Henry M. Herlong, Jr., District Judge.
(CR-92-524, CA-99-1043-8-20-AK)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard Davis, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Howard Davis seeks to appeal the district court’s orders deny-

ing his motions filed under 28 U.S.C.A. § 2255 (West Supp. 1999),

and Fed. R. Civ. P. 60(b).   We dismiss the appeal from the denial

of the § 2255 motion for lack of jurisdiction because the appeal

was untimely filed.   The district court entered its order denying

§ 2255 relief on May 17, 1999.   Davis did not specifically mention

the May 17 order in his notice of appeal but stated in his informal

brief filed in this court on September 15, 1999, that he also seeks

to appeal the May 17 order.      Although an informal brief may be

construed as a notice of appeal when it satisfies the requirements

of Fed. R. App. P. 3, see Smith v. Barry, 502 U.S. 244, 247-49

(1992), Davis did not file his informal brief within the sixty-day

appeal period provided by Fed. R. App. P. 4(a)(1), nor did the dis-

trict court extend the appeal period under Fed. R. App. P. 4(a)(5)

or reopen the appeal period under Fed. R. App. P. 4(a)(6).      We

therefore deny a certificate of appealability and dismiss this

portion of the appeal for lack of jurisdiction.

     With regard to Davis' appeal from the denial of his Rule 60(b)

motion, we have reviewed the record and the district court’s opin-

ion and find no abuse of discretion.   Accordingly, we deny a cer-

tificate of appealability and dismiss this portion of the appeal on

the reasoning of the district court.   See United States v. Davis,

Nos. CR-92-524; CA-99-1043-8-20-AK (D.S.C. June 18, 1999). We dis-


                                  2
pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                       DISMISSED




                                3